Citation Nr: 0302303	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diminished vision.  

3.  Entitlement to service connection for residuals of an 
injury of the ribs of the left side of the chest.  

4.  Entitlement to service connection for residuals of a low 
back injury.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1948 to April 1952.  
The veteran had one year of foreign service and was awarded 
the Bronze Star Medal, the Korean Service Medal with five 
Bronze Service Stars, the Republic of Korea Presidential Unit 
Citation, and the United Nations Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  

At the September 2002 Travel Board hearing before the 
undersigned the veteran expressed a desire to reopen a claim 
for service connection for residuals of mumps (page 2 of the 
transcript of that hearing), previously denied by the RO as 
not well grounded in August 1995.  This matter is referred to 
the RO for initial consideration.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  There is no objective clinical evidence of PTSD.  A VA 
examinations was scheduled to determine the diagnosis and 
etiology of the veteran's claimed psychiatric disability; 
however, the veteran refused to participate in the 
examination.  

3.  Any currently present diminished visual acuity is not 
etiologically related to service.  

4.  An injury of the ribs of the left side of the chest was 
not present in service and is not etiologically related to 
service.  

5.  A low back injury was not present in service and is not 
etiologically related to service.  


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.655(b) (2001).  

2.  Diminished vision was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

3.  An injury of the ribs of the left side of the chest was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).  

4.  A low back injury was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record reflects that through an April 2001 RO letter 
informing the veteran of the obligations upon VA created by 
the VCAA the appellant was informed of the evidence and 
information necessary to substantiate the claims.  He was 
requested to provide information about any source that might 
have relevant records and to execute and return any necessary 
authorization forms; however, he never provided any such 
information in writing.  

Accordingly, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran's service medical records (SMRs) 
and service personnel records are on file.  At the 2002 
Travel Board hearing the veteran submitted records from the 
Eye Associates.  However, he also refused to participate in a 
VA psychiatric examination.  He has not received any post 
service VA treatment nor any post service private treatment 
for PTSD or his ribs.  The veteran testified at a November 
2001 RO hearing and in September 2002 at a travel board 
hearing.  

Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 U.S.C.A. § 1154(b) if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to combat experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy or the claimed stressor is not related 
to combat experiences, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence that corroborates 
the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Gaines v. West, 11 Vet. App. 353, 357-58 (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Factual Background

The veteran's service personnel records reflect that he 
served in the Republic of Korea from June 1950 to June 1951.  
His military occupational specialty was clerk typist and 
personnel administrative specialist.  

The July 1948 examination for service entrance revealed no 
pertinent abnormality and his uncorrected visual acuity was 
20/20 in each eye.  The March 1952 examination for service 
discharge revealed a one-half inch scar over the veteran's 
left eye which was well healed.  His uncorrected distant 
visual acuity in the left eye was 20/20 and was 20/25 in the 
right eye, correctable to 20/20.  

The veteran's claim for service connection for PTSD (alleged 
to be due to combat in Korea), diminished vision (alleged to 
be due to explosion flash), residuals of an injury of the 
ribs of the left side of the chest (alleged to have been 
incurred while being transported in a box car), and residuals 
of a low back injury (alleged to have been incurred while 
disembarking from a ship) was received in December 1999.  

In a copy of a letter from the veteran to a service comrade 
dated in September 1999, and received at the RO in February 
2000, the veteran asked the service comrade to confirm that 
during the Korean Conflict the service comrade had escorted 
the veteran for treatment of a flash burn to his eyes.  A 
medic had applied something to the veteran's eyes.  After 
that event the veteran's visual acuity had diminished to 
20/40 in one eye and 20/60 in the other.  He had not 
complained of any disability at the time of the service 
discharge examination because he was in a hurry to return 
home. 

In a copy of a letter from the veteran to the same service 
comrade dated in November 1999, and received at the RO in 
February 2000, the veteran indicated that he had not been 
able to respond the service comrade's letter sooner because 
he had been in a vehicular accident in December 1998.  He 
asked whether the service comrade recalled the veteran's 
having sustained a back injury when, after climbing down some 
ropes from a ship to a landing craft, the veteran had landed 
hard on his feet and then stumbled and fell on his back which 
might have caused some injury to the veteran's back.  He had 
not complained at the time and there was nothing on the 
record about the injury.  He asked if the service comrade 
recalled that while in Korea (1) they had performed Guard 
duty, (2) had helped as ammunition handlers, (3) that on one 
occasion an enemy bomb had been dropped on an old factory 
where they had rested, and (4) while in a box car that came 
to a sudden stop another solider had stepped on the veteran's 
stomach and perhaps injured a left lower rib.  The veteran 
stated that while in Korea he had survived having driven a 
truck into an ambush.  

In a January 2000 letter the veteran stated that while in a 
combat area in Korea his outfit had been about to be overrun 
by Chinese soldiers and his unit had had to flee.  At this 
time he had seen stacks of decaying corpses.  

The veteran was scheduled for a March 2000 VA psychiatric 
examination but he declined to participate in the 
examination.  

In the October 2000 notice of disagreement (NOD) the veteran 
stated that after the flash injury to his eyes in South Korea 
he had diminished visual acuity, as shown in the report of 
the service discharge examination.  

In a June 2001 letter the veteran stated that documentation 
of a flash injury to his eyes was in his service records but 
that he had not sought treatment for his inservice rib 
injury.  

The veteran testified at a November 2001 RO hearing that he 
had never sought psychiatric treatment because he was afraid 
that if he did he would not be able to obtain insurance (page 
1).  In Korea he had been ambushed more than 2 times and had 
been in firefights with the enemy on 3 occasions (page 1).  
One of the ambushes had occurred in October of November 1950 
and he had seen casualties (page 3).  At this time his 
military occupational specialty was still that of a personnel 
clerk but his unit had been overrun and had had to withdraw 
(page 4).  At no time had he sought or received psychiatric 
treatment (page 5).  While in Korea a fire from an explosion 
in October 1950 had caused burns to his eyes but he could not 
recall details of the incident and did not remember the fire.  
He was not certain whether or not this incident was a dream 
(page 7) but he was treated for an injury of his eyes (page 
7).  He had first sought treatment for his eyes after 
military service in 1980 when he was given corrective lenses 
by the Eye Associates (page 8).  

The veteran also testified that during service, while in a 
railway car, another soldier had stepped on the left side of 
his chest and a medic had given him rubbing alcohol and told 
him to wrap gauze around his chest, which he had done for 
about a week until the swelling diminished but he had not 
sought any other treatment for this during service (pages 8 
and 9).  He now had some soreness in the area of the injured 
ribs but he had not had post service treatment (page 9).  In 
October 1949 while carrying a full backpack and while on 
stateside maneuvers, he had jumped into a landing craft 
injuring his low back but he had not had any inservice 
treatment for this (page 10).  He had not had post service 
treatment until 1969 when working on a road job he had felt 
pain down his low back to his legs, as well as higher up near 
his shoulder blades, following which he had been treated by a 
chiropractor and X-rays had been taken which had revealed a 
permanent low back injury as well as abnormalities of his 
ribs (pages 10 and 11).  He had been in a post service 
vehicular accident in 1992 in which he had sustained a neck 
injury and had received treatment to pressure points (pages 
10 and 11).  

The veteran testified at a September 2002 Travel Board 
hearing before the undersigned that he was now nearsighted 
but that his vision was correctable with prescription lenses 
and had not sought treatment for his eyes in the last 2 years 
(page 4).  He had contacted an inservice witness to his eye 
injury but this witness had not been able to remember very 
much (page 5).  He had worn prescription lenses since about 
1980 and now had a floater in one eye, which he felt was from 
his old inservice injury and which had gotten worse with age 
(page 6).  His inservice injury to his ribs did not bother 
him now unless he wore something hard or he bent down.  He 
had never received post service treatment for his ribs (page 
7).  He repeated his earlier testimony about the 
circumstances of his injuries to his ribs and low back (pages 
9 and 11).  He had not had any inservice treatment for his 
back injury but the day after the initial inservice injury he 
had felt a pinch in the left side of his back at about the 
level of his belt (page 11).  The injury to his ribs had 
occurred first, followed by his low back injury and he felt 
that the subsequent low back injury had aggravated the injury 
to his ribs (page 15).  

At the Travel Board hearing the veteran submitted records of 
the Eye Associates in 2000.  A report of a March 2000 eye 
examination reflects that the veteran reported having eye 
allergies that caused both eyes to occasionally water while 
reading.  He reportedly had a history of keratitis of both 
eyes during military service and had a history of posterior 
vitreous detachment of the right eye without tearing.  After 
the examination the impressions were mild to moderate 
cataract and a refractive error.  It was stated that the 
examining physician could not document any damage to the 
veteran's eyes from a prior injury.  He was given a 
prescription for corrective lenses.  

Analysis

PTSD

Under 38 C.F.R. § 3.304(f) (2001) service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Under 38 C.F.R. § 3.655(a) when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  

A VA psychiatric examinations was scheduled in March 2000 but 
the veteran but refused to cooperate with the examiner.  He 
has offered no reason for his failure to cooperate but his 
testimony is that he had not sought psychiatric treatment 
because of some fear that it would impact adversely upon his 
ability to obtain or retain insurance.  Since the evidence 
clearly shows that he has never received any psychiatric 
treatment, either during or after military service, there can 
be no other way to objectively verify the presence of PTSD 
without an examination.  His refusal to participate in such 
an examination precludes such objective verification.  Thus, 
he had not demonstrated good cause for his failure to 
cooperate.  Given the mandate of 38 C.F.R. § 3.655(b) that 
the Board adjudicate the claim on the available evidence, it 
thus falls to the Board to evaluate this case on the merits.  
38 C.F.R. § 3.655(b).  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998).

In this case, the critical element is that, based on the 
record as a whole, the veteran lacks a proper diagnosis of 
PTSD related medically to any alleged in-service combat 
stressors.  

Finally, as to the veteran's contention that he has PTSD, the 
Board notes that he is not competent to render a diagnosis of 
PTSD, when there is no competent medical evidence to this 
effect.  Dolan v. Brown, 9 Vet. App. 358 (1996).  

Under these circumstances, the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that, accordingly, the claim must be denied.  



Diminished Vision

There is clinical evidence that the veteran now has a 
refractive error of his eyes which causes diminished vision.  
However, refractive errors are developmental in nature.  
Developmental defects, e.g., refractive error of the eyes, as 
such are not diseases or injuries within the meaning of 
applicable legislation and, thus, are not disabilities for 
which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (2001).

Thus, any decrease in vision during military service due to a 
refractive error may not be service-connected.  

While recent private clinical records indicate that he has a 
history of keratitis of both eyes and a posterior vitreous 
detachment of the right eye, the presence of such 
disabilities was not clinically confirmed by the private eye 
examination in March 2000.  That examination did yield a 
diagnosis of cataracts but that examiner also specifically 
found that there was no damage to the eyes due to a prior 
injury that could be documented.  

Lastly, the statements and testimony of the veteran as to a 
nexus between current eye pathology and an inservice injury 
are not competent evidence since lay persons are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Injury of the Ribs of the Left Side of the Chest

There is no objective clinical evidence of pathology of the 
ribs at any time.  The veteran has never sought or received 
treatment for any disability of his ribs.  His testimony that 
X-rays more than a decade after military service revealed an 
abnormality of his ribs, is not competent and is insufficient 
to establish the current existence of disability of his ribs.  
Absent such competent evidence of current disability of his 
ribs, service connection is not warranted. 

Low Back Injury

In this case there is no objective clinical evidence of 
current low back pathology.  While the veteran has testified 
that he sought treatment after military service for low back 
symptoms, this followed a post service injury which was 
evidently incurred in his post service employment.  Absent 
competent medical evidence of current low back disability 
which has a definite relationship with an injury or disease 
or some other manifestation of the disability during service, 
service connection is not warranted.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992). 

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for PTSD, diminished vision, residuals of 
an injury of the ribs of the left side of the chest, and for 
residuals of a low back injury is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

